DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chole et al. – US 2020/0104669 (hereinafter Chole).
Re claim 1, Chole discloses:
“a first processing element including a first matrix computing unit; a second processing element including a second matrix computing unit” (Fig. 1B; element 121 up to the outputs 141-144; para. 0030);
“a point-to-point connection between the first processing element and the second processing element, wherein the point-to-point connection is configured to provide at least a result of the first processing element to a data joiner component of the second processing element configured to join at least the provided result of the first processing element with a result of the second matrix computing unit” (Fig. 1B, element 122 and 170 wherein the information from previous layers are combined with information from the layer 122 in element 170); and
“a communication bus connecting together at least the first processing element and the second processing element” (Fig. 2A; para. 0040-0044; wherein Chole suggests buses are used for communication among all the components).
Re claim 15, Chole further suggests the teaching of “wherein the microprocessor system is included in an integrated circuit chip” in para. 0037.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chole.
Re claim 2, Chole further suggests the teaching of “wherein the data joiner component includes an adder” in para 0043, 0044.  Chole further discloses a selection (para 0044).  Chole does not disclose a multiplexer, however, it would have been within the knowledge of one skilled in the art to have known that a multiplexer could have been one of many mechanism that can be utilized as a selector.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chole in view of Chen et al. – US 11,366,875 (hereinafter Chen).
Re claim 16, Chole discloses:
“determining a processing result using a first processing element, wherein the first processing element includes a first matrix computing unit; 
providing the processing result of the first processing element to a data joiner component of a second matrix computing unit via a first point-to-point connection” (Fig. 1B; element 121 up to the outputs 141-144; para. 0030); 
“determining a result of the second matrix computing unit; providing the result of the second matrix computing unit to the data joiner component of the second matrix computing unit; 
joining the processing result of the first processing element and the result of the second matrix computing unit to create a packed result (Fig. 1B, element 122 and 170 wherein the information from previous layers are combined with information from the layer 122 in element 170) and 
“sending the packed result to a third processing element via a second point-to-point connection” (para. 0028; Fig. 1B, element 191).
Chole differs from the claimed invention in that it does not explicitly disclose the above underlined claimed subject matter.  However, such claimed subject matter would have been within the knowledge of one skilled in the art since Chole does not limit communication to any specific format.  More particularly, Chen, in similar filed of endeavor, discloses communication utilizing packet data in such environment in col. 3, lines 17-26.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the use of packet data into Chole as optional and the same result would have been expected.
Re claim 17, Chole further suggests the teaching of “wherein the data joiner component includes an adder” in para 0043, 0044.  Chole further discloses a selection (para 0044).  Chole does not disclose a multiplexer, however, it would have been within the knowledge of one skilled in the art to have known that a multiplexer could have been one of many mechanism that can be utilized as a selector.
Allowable Subject Matter
Claims 3-14, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KO et al. – US 2021/0034846
DAGA et al. – US 2019/0325303
Kamilov et al. – US 2018/0349319
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633